March 4, 2013 Securities and Exchange Commission treet NE Washington, D.C.20549 Re: William Blair Funds (the “Registrant”) File Nos. 33-17463 and 811-5344 To the Commission: Pursuant to Rule 497(j) of Regulation C, under the Securities Act of 1933, in lieu of filing under paragraph (b) or (c) of Rule 497, on behalf of the Registrant, we hereby certify that (1) the form of Prospectus dated February 28, 2013 and Statement of Additional Information dated February 28, 2013 for the above-captioned Registrant that would have been filed under paragraph (b) or (c) of Rule 497 does not differ from that contained in the most recent registration statement or amendment and (2) the text of the most recent registration statement or amendment has been filed electronically. Very truly yours, /s/John S. Marten John S. Marten
